Nichols sued the appellant, Trolio, and the Illinois Central Railroad Company in the circuit court of Alcorn county. There was a peremptory instruction in favor of *Page 615 
the railroad company and a submission to the jury of the issue between Trolio and Nichols, and a judgment rendered against Trolio in favor of Nichols, from which Trolio prosecuted an appeal.
The appellee undertakes to file a cross-assignment of errors against the Illinois Central Railroad Company to the action of the court in granting a peremptory instruction in favor of the railroad company. No petition or bond for appeal was filed by Nichols against the Illinois Central Railroad Company. In such case a cross-appeal cannot be prosecuted. If Nichols desired to appeal from the judgment discharging the railroad, he must do so within the statutory period, give bond, etc., as required by statute. There is no joint judgment here, and in no sense was the railroad company a party to the judgment against Trolio.
The motion to dismiss the cross-appeal and strike from the files is sustained.